Variable DEFERRED COMPENSATION AGREEMENT Agreement entered into this day of December, 2012, between Calvert Variable Series, Inc. and Calvert Variable Products, Inc. (hereinafter referred to as the Funds) and (Director or Trustee, hereinafter referred to as the “Trustee”). WHEREAS, the Trustee will be rendering valuable services to the Funds as a member of the Board of Trustees, and the Funds are willing to accommodate the Trustee's desire to be compensated for such services on a deferred basis; NOW, THEREFORE, the parties hereto agree as follows: 1. With respect to services performed by the Trustee for the Funds on and after the first day of January 2013, the Trustee shall defer % of the amounts otherwise payable to the Trustee for serving as a Trustee. The deferred compensation shall be credited to a book reserve maintained by the Funds in the Trustee's name together with credited amounts in the nature of earnings ("Account(s)"). The account maintained for the Trustee shall be paid to the Trustee on a deferred basis in accordance with the terms of this Agreement. 2. The Funds shall credit the Trustee's Account as of the day such amount would have been paid to the Trustee if this Agreement were not in effect. Such Accounts shall be valued at fair market value as of the last day of the calendar year and such other dates as are necessary for the proper administration of this Agreement, and each Trustee shall receive a written accounting of his/her account balance(s) following such valuation. A Trustee may request that his/her deferred compensation be allocated among the available Funds or placed in a money market deposit account. The initial allocation request may be made at the time of enrollment. Once made, an investment allocation request shall remain in effect for all subsequent deferred compensation until changed by the Trustee. A Trustee may change his/her investment allocation by submitting a written request to the Administrator on such form as may be required by the Administrator or by telephoning the Administrator (or his/her delegate). Such changes shall become effective as soon as administratively feasible after the Administrator receives such request. Although the Funds intend to invest the deferred compensation according to the Trustee's requests, they reserve the right to invest the deferred compensation without regard to such requests. The Administrator is the Funds’ Treasurer. 3. As of January 31 of the calendar year following the calendar year the Trustee dies, retires, resigns or otherwise ceases to be a member of the Board of Trustees of the Funds, the Funds shall: (check one) ( ) pay the Trustee (or his or her beneficiary) a lump sum amount equal to the balance in the Trustee's account on that date or ( ) commence making annual payments to the Trustee (or his or her beneficiary) for a period of (2 through 15) years. If the second box is selected, such payments shall be made on January 31st of each year in approximately equal annual installments as adjusted and computed by the Funds, with the final payment equaling the then remaining balance in the Trustee's account. If the balance in the Trustee's account as of the date of the first scheduled payment is less than $2,000, the Funds shall instead pay such amount in a lump sum as of that date. The Trustee may not select a period of time which will cause an annual payment to be less than $1,000. Notwithstanding the foregoing, in the event it becomes necessary to address any actual or perceived conflicts of interest, the Funds reserve the right at the sole discretion of the Board of Trustees and in accordance with Section 409A of the Internal Revenue Code, as amended (the “Code”) to make an immediate lump sum payment to the Trustee in an amount equal to the balance in the Trustee's account at that time. Notwithstanding the preceding paragraph, the Funds may at any time make a lump sum payment to the Trustee (or surviving beneficiary) equal to a part or all of the balance in the Trustee's account upon a showing of a financial emergency caused by circumstances beyond the control of the Trustee (or surviving beneficiary) which would result in serious financial hardship if such payments were not made. The determination of whether such emergency exists shall be made at the sole discretion of the Board of Trustees of the Funds in accordance with Section 409A of the Code. The amount of the payment shall be limited to the amount necessary to meet the financial emergency, and any remaining balance in the Trustee's account shall thereafter be paid at the time and in the manner otherwise set forth in this section. 4. In the event that the Trustee dies before payments have commenced or been completed under section 3 hereof, the Funds shall make payment in accordance with section 3 to the Trustee's designated beneficiary, who shall be: (please provide social security number for beneficiaries) In the event that both the Trustee and the designated beneficiary have died before the commencement or completion of payments under section 3, an amount equal to the then remaining balance in the Trustee's account (or the portion thereof that would have been payable to the beneficiary) shall be paid in a lump sum.
